Demand Note



$4,050,000 
February 14, 2008



For Value Received, the undersigned, Best Energy Services, Inc. (“Maker”)
promises to pay on demand, to the order of Robert L. Beeman (“Payee”):


(i)           the principal sum of Four Million Fifty Thousand Dollars
($4,050,000); and


(ii)           interest, if any, on the principal amount hereunder, payable at a
rate equal to five percent (5%) per annum.


This Demand Note shall immediately become due and payable on demand, without
notice, together with attorneys’ fees if the collection hereof is placed in the
hands of an attorney to obtain or enforce payment hereof.


This Demand Note shall be governed by and construed in accordance with the laws
of the State of Utah.  This Demand Note may not be changed, terminated or
assigned, except by a writing executed by each Maker and Payee.


Maker expressly waives any presentment, demand, protest, notice of protest, or
notice of any kind.



 
Best Energy Services, Inc.
 
 
/s/ Larry Hargrave
Larry Hargrave, Chief Executive Officer






